 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00130-JAD-PAL-1
 4
                   Plaintiff,                         ORDER
 5
            v.                                              ECF No. 35
 6
     BRENDON MCCORMICK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11                                                                    June  25,2019,
                                                                                2019,at the
     Tuesday, May 14, 2019 at 10:00 a.m., be vacated and continued to ________________
                                                                      July 25,           at the

12   hourof
     hour of___:___
             2:00 p.m.
                    __.m.

13      DATED thisthis
          DATED    10th  day
                       ___ dayofofMay,
                                   May,2019.
                                        2019.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
